Title: To James Madison from John Appleton, 6 March 1813
From: Appleton, John
To: Madison, James


Sir,Washington City March 6, 1813.
Not having found a convenient opportunity to communicate personally to you, a part of the object of my journey to this City, will you permit me to state that I left Calais with permission from Genl. Armstrong, to attend to my own private concerns in this Country. The close Blockade of the District over which my Commission extends, enabled me for a time, to leave it, without inconvenience to the Service. Finding myself here, when our Country is engaged in War & the Services of all our Citizens, in some way necessary I take the liberty of offering mine, if the Government think proper to employ them, in any way, which my habits of Life have qualified me for; in the State where I reside (Massachusetts) permit me Sir to say, my pecuniary situation places me beyond the necessity of applying merely for a support & that my Zeal to aid the Cause of our Country & the measures adopted by the Administration urge the tender of the Service I now make, with Confidence of being able to give satisfactory security, for any thing entrusted to my Charge. The Letters I brought from some of our respectable Citizens to Genl Varnum, Mr Cutts, Mr. Bacon, Mr. Troup &c. I presum⟨e⟩ will corroborate what I have advanced & appologize for intruding upon that time, which the Wisdom of our Country has devoted to more important services. I have the Honor to be Your Obedt. Servt.
John Appletonof Cambridge near Boston
